DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of copending Application No. 16/468,886 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a steel material with a composition by mass of C: 0.01-0.07%, Si: 0.002-0.2%, Mn: 1.7-2.5: sol. Al: 0.001-0.035%, Nb: 0<0.03%, V: 0<0.01%, Ti: 0.001-0.02%, Cu: 0.01-1.0%, Ni: 0.01-2.0%, Cr: 0.01-0.5%, Mo: 0.001-0.5%, Ca: 0.0002-0.005%, N: 0.001-0.006%, P: 0<0.02%, S: 0<0.003%, O: 0<0.0025%, balance Fe with a microstructure of 30% or more by area of polygonal ferrite and acicular ferrite and 3.0% 2 or less.  
This is patentably indistinct of claim 1 of the ‘886 application which recites a steel material with a composition by mass of C: 0.02-0.09%, Si: 0.005-0.3%, Mn: 0.5-1.7%: sol. Al: 0.001-0.035%, Nb: 0<0.03%, V: 0<0.01%, Ti: 0.001-0.02%, Cu: 0.01-0.1%, Ni: 0.01-2.0%, Cr: 0.01-0.5%, Mo: 0.001-0.5%, Ca: 0.0002-0.005%, N: 0.001-0.006%, P: 0<0.02%, S: 0<0.003%, O: 0<0.002%, balance Fe with a microstructure of 50% or more by area of polygonal ferrite and acicular ferrite and 3.5% or less of a martensite-austenite phase and where 5*C + Si + 10*sol.Al ≤ 0.6 and where the steel comprises inclusions of 10 microns or more among the inclusions are 11 count/cm2 or lower.  
The composition and microstructures of instant claim 1 and claim 1 of the ‘886 application overlap in scope and the courts have held that where claimed ranges overlap this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘886 application are obvious in view of each other.
Instant claim 2 recites a MA phase equivalent circular diameter overlapping claim 2 of the ‘886 application.  Instant claim 4 recites a non-hardened ferrite overlapping claim 4 of the ‘886 application.  Instant claims 5-6 recite physical properties overlapping claims 5-6 of the ‘886 application, respectively.  Instant claim 7 is considered to overlap claim 1 of the ‘886 application as the steel composition of the instant claim is substantially identical to claim 1 of the ‘886 application and one would expect the steels to possess substantially identical properties.  See MPEP 2112.01.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (KR1020090070484 – machine translation) in view of Nakagawa et al. (US 2012/0018056).
Considering claim 1, Ahn teaches a steel sheet used in construction materials and pipes (abstract).  The steel sheet comprises by mass C: 0.04-0.1%, Si: 0.1-0.4%, Mn: 1.3-1.8%, optional aluminum of 0.01-0.05% (i.e. soluble aluminum), Nb: 0.02-0.06%, V: less than 0.1%, Ti: 0.005-0.03%, Cu: less than 1.0%, Ni: less than 1.0%, Cr: less than 1.0%, Mo: 0.05-0.5%, Ca: less than 0.006%, N: 0.001-0.006%, P: less than 0.02%, S: less 0.005%, balance Fe and inevitable impurities (p.5, 4th – 6th paragraph; p.9, 4th paragraph).  This composition overlaps that which is claimed and overlaps the claimed relational expression (1).  Ahn further teaches where the microstructure of the steel is less than 10% polygonal ferrite, over 60% acicular ferrite, and the rest bainite (p. 5, 4th paragraph) (i.e. ~zero percent of a MA phase).  However, Ahn does not expressly teach the claimed oxygen content.
In a related field of endeavor, Nakagawa teaches a steel sheet used in pipes (abstract).  The steel comprises by mass C: 0.02-0.08%, Si: 1.0% or less, Mn: 0.50-
As both Ahn and Nakagawa teach steel materials, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the steel composition taught by Ahn with the oxygen content taught by Nakagawa as this is known to prevent deterioration of corrosion resistance and toughness and one would have had a reasonable expectation of success.  Further, the steel composition, oxygen content, and microstructure of modified Ahn overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Ahn is silent regarding the presence of inclusions.  However, Ahn teaches where the contents of Ca, S, and P are selected to suppress inclusions within the steel (p.9, last paragraph and p.10, 4th – 5th paragraphs).  The instant specification states where the contents of Mn (Paragraph 45), Ca (Paragraph 71), and S (Paragraph 79) are selected to suppress the formation of inclusions and where the content of Al and O are selected to suppress inclusions (Paragraphs 49 and 81).  As the composition of modified Ahn substantially overlaps that which is claimed and disclosed by applicant 
Considering claim 2, the microstructure of the steel disclosed by Ahn is absent a MA phase and is considered to meet the claimed limitation as there is no positive recitation of a MA phase being present.  See MPEP 2111.01.
Considering claim 4, Ahn teaches where the steel is heated to 1050-1180 ˚C and rolled (p.11, 4th – 5th paragraphs) which is substantially identical the conditions disclosed by applicant in Paragraph 102 of the instant specification.  As such, one would expect the polygonal and acicular ferrite to be not-hardened as claimed.  See MPEP 2112.
Considering claim 5, Ahn teaches where the steel sheet has a yield strength of over 500 MPa and an impact energy value of 300 J or greater (p.10 last paragraph).  Modified Ahn does not teach the claimed CTOD value.  However, as outlined above, modified Ahn teaches a substantially identical steel sheet with composition and microstructure as that which is claimed and disclosed by applicant and one would reasonably expect the steel of modified Ahn to possess the claimed CTOD value, absent an objective showing, as a material and its properties are inseparable.  See MPEP 2112.01.
Considering claims 6-7, Ahn does not expressly teach the claimed tensile strength or DBTT.  However, as outlined above, modified Ahn teaches a substantially identical steel sheet with composition and microstructure as that which is claimed and disclosed by applicant and one would reasonably expect the steel of modified Ahn to .

Response to Arguments
Applicant’s arguments, see remarks, filed 26 July 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn.  Applicant has removed the indefinite language from claims 1 and 4 as suggested.  
Applicant’s arguments, see remarks, filed 26 July 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn.  Applicant has provided the full term for the abbreviation as suggested.
Applicant's arguments filed 26 July 2021 regarding 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the examiner is incorrect to assert that inclusions can be controlled by the selection of Ca, S, and P as disclosed by Ahn (remarks p.6).  This is not persuasive as the suppression of inclusions in view of the teachings of Ahn is not limited to this rationale as argued by applicant.  Ahn positively teaches where the inclusions may be suppressed by controlling the content of Ca, S, and P (p.9, last paragraph and p.10, 4th-5th paragraphs) which indicates that inclusions are not desired and one of ordinary skill in the art would seek to prevent inclusions.  Further, the presence of inclusions is not limited to these materials alone as applicant argues that Mn, Ca, S, Al, and O are selected to suppress the formation of inclusions in Paragraphs 
Applicant argues certain process parameters are necessary to form the instant steel which are not disclosed by Ahn or Nakagawa and therefore the instant steel would not have been obvious (remarks p.6 last paragraph, p.7 2nd to last paragraph).  This is not persuasive as applicant’s arguments are not commensurate in scope with the instant claims as no method parameters are recited in the instant claims.  See MPEP 2145 (VI).
Applicant argues that Nakagawa does not disclose the claimed 0.0025% or less (but greater than zero) of oxygen as claimed, but merely teaches a oxygen content of 0.005% or less (remarks p.7, 1st full paragraph) and that the significance of the oxygen content is shown in Comparative example 4 of the instant invention (remarks p. 7, 3rd
Applicant argues that Nakagawa does not teach the claimed inclusions (remarks p.7, 2nd full paragraph) and neither Ahn nor Nakagawa expressly teach the claimed inclusion size of 10 microns or more being 11/cm2 or less.  This is not persuasive as outlined above, modified Ahn is considered to meet this absent an objective showing.  Applicant is also reminded that one cannot show non-obviousness by attacking references individually when rejected in combination.  See MPEP 2145 (IV).
Applicant requests that Double Patenting Rejections be held in abeyance until allowable subject matter is found.  This is not persuasive as outlined above the instant claims and those of copending 16/468,886 are patentably indistinct and rejection remains proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS

Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784